Title: To James Madison from William Paulding Jr. and Others, 1 July 1816
From: Paulding, William Jr.
To: Madison, James


        
          New York 1st. July 1816
        
        The death of Genl Smith having caused a vacancy in the Office of Marshall of the Southern District of New York We do respectfully recommend Roger Strong Esqr. for that Office.
        
          Wm. Paulding Junr.
          Charles Baldwin
          Wm. Irving
          Grove Wright
           Ogden Edwards
        
      